DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Remarks
Claims 1-20 are pending.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bowers (Publication Number 20090106092) in view of Menon et al. (‘Menon’ hereinafter) (Menon et al., "How well do you know your partner? Strategies for formulating proxy-reports and their effects on convergence to self-reports," Journal of Marketing Research 32.1 (1995): 75-84) and further in view of Daly et al. (‘Daly’ hereinafter) (Publication Number 20140006198).

As per claim 1, Bowers teaches
A method of improving detection and utilization of attributes of a user, said method comprising: (see abstract and background)
sending, by a computer processor, a query to a device operated by a user of the device; (information relayed to voter terminal for voting based on voter jurisdiction, paragraphs [0087]&[0033]-[0034]; multiprocessor/mainframe/server and front-end touch-point)
receiving, by the computer processor, a response from the user related to the query; (voter enters votes, paragraph [0087],[0090])
[…]
Bowers does not explicitly indicate “obtaining, by the computer processor, data related to whether the user of the device is responding to the query for a second user; […] whether the user of the device is responding to the query for a second user; […] whether the user of the device is responding to the query for a second user”.
However, Menon discloses “obtaining, by the computer processor, data related to whether the user of the device is responding to the query for a second user; […] whether the user of the device is responding to the query for a second user; […] whether the user of the device is responding to the query for a second user” (proxy-report and inputs used to form a proxy-report, page 77, left column; questions and answers, page 78, right column; note that a proxy-report is the same as a user responding to a query for a second user, and note that Bowers teaches computer processor as shown previously).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bowers and Menon because using the steps claimed would have given those skilled in the art the tools to improve the invention by identifying marketing implications of self- and proxy-reports, such as when one person responds for another person (see Menon, page 75). This gives the user the advantage of more efficient understanding of collected proxy-reports information and its potential use in marketing or advertisement.
Neither Bowers nor Menon explicitly indicate “creating, by the computer processor, a query tag associated with […]; and storing, by the computer processor, a numerical value associated with the query tag associated with […]”.
However, Daly discloses “creating, by the computer processor, a query tag associated with […]; and storing, by the computer processor, a numerical value associated with the query tag associated with […]” (create new category for attributes for new tags, paragraph [0032]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Bowers, Menon and Daly because using the steps claimed would have given those skilled in the art the tools to improve the invention by being able to more easily track and compile a large amount of transactions (Daly, paragraph [0004]). This gives the user the advantage of more efficient and convenient way to manage and access transactional data.

As per claim 2, Bowers teaches
the query includes a query database that includes: a plurality of query tags corresponding to expected attributes of a target user; (information relayed to voter terminal for voting based on voter jurisdiction, paragraphs [0087]&[0033]-[0034], where query tags are candidates, etc., and expected attributes are demographic attributes of user that have associated candidates, etc., for voting, see paragraphs [0090])
and a numerical value associated with each of the plurality of query tags, the method further comprising: detecting a plurality of attributes of the user; (votes, paragraph [0087],[0090])
and receiving, by the computer processor, data corresponding to the detected plurality of attributes of the user. (voter enters choices that are captured, paragraph [0031]; capture voting results and demographic profile of voter, paragraph [0062])

As per claim 3, Bowers teaches
automatically incrementing based on the response, by the computer processor, the numerical value associated with each query tag of the plurality of query tags that corresponds to each detected attribute of the detected plurality of attributes; (incrementing the appropriate totals tables based on voter’s demographic attributes and candidates, referendums and/or proposals voted for, paragraph [0090], there the candidates, etc., are tags associated with voters attributes and votes associated with them are incremented)
[…].
Neither Bowers nor Menon explicitly indicate “creating, by the computer processor, a new query tag in the query tag database for each of the detected plurality of attributes that does not have a corresponding query tag in the query tag database; and storing, by the computer processor, a numerical value associated with each new query tag”.
However, Daly discloses “creating, by the computer processor, a new query tag in the query tag database for each of the detected plurality of attributes that does not have a corresponding query tag in the query tag database; and storing, by the computer processor, a numerical value associated with each new query tag” (create new category for attributes for new tags, paragraph [0032]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Bowers, Menon and Daly because using the steps claimed would have given those skilled in the art the tools to improve the invention by being able to more easily track and compile a large amount of transactions (Daly, paragraph [0004]). This gives the user the advantage of more efficient and convenient way to manage and access transactional data.

As per claim 4,
Bowers does not explicitly indicate “the query is an advertisement, and wherein the step of obtaining data related to whether the user of the device is responding to the advertisement for another user includes at least obtaining data related to whether the user of the device does not include attributes of a target population of the advertisement”.
However, Menon discloses “the query is an advertisement, and wherein the step of obtaining data related to whether the user of the device is responding to the advertisement for another user includes at least obtaining data related to whether the user of the device does not include attributes of a target population of the advertisement” (reactions to advertisements, page 75, left column; questions and answers, page 78, right column; note that a proxy-report is the same as a user responding to a query for a second user, and note that Bowers teaches computer processor as shown previously).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bowers and Menon because using the steps claimed would have given those skilled in the art the tools to improve the invention by identifying marketing implications of self- and proxy-reports, such as when one person responds for another person (see Menon, page 75). This gives the user the advantage of more efficient understanding of collected proxy-reports information and its potential use in marketing or advertisement.

As per claim 5,
Bowers does not explicitly indicate “the user is a recipient of the advertisement and wherein the recipient is responding to the advertisement on behalf of the second user, the method further comprising: determining, by the computer processor, the level of closeness between the recipient and the second user; and storing, by the computer processor, the level of closeness of the recipient and the second user in a query database”.
However, Menon discloses “the user is a recipient of the advertisement” (reactions to different advertisements, page 75, left column), “and wherein the recipient is responding to the advertisement on behalf of the second user,” (proxy reports, page 75, left column), “the method further comprising: determining, by the computer processor, the level of closeness between the recipient and the second user; and storing, by the computer processor, the level of closeness of the recipient and the second user in a query database” (proxy-report includes number of years couple has been together, page 81, left column; where number of years could indicate level of closeness; characteristics such as relationship type, page 83, left column).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bowers and Menon because using the steps claimed would have given those skilled in the art the tools to improve the invention by identifying marketing implications of self- and proxy-reports, such as when one person responds for another person (see Menon, page 75). This gives the user the advantage of more efficient understanding of collected proxy-reports information and its potential use in marketing or advertisement.

As per claim 6, Bowers teaches
identifying, by the computer processor, a second device of a second user, wherein the identifying is based on the query tag […];  and transmitting, by the computer processor, the query to the second device (paragraph [0085],[0090]).
Bowers does not explicitly indicate “associated with whether the user of the device is responding to the query for a second user”.
However, Menon discloses “associated with whether the user of the device is responding to the query for a second user” (proxy-report and inputs used to form a proxy-report, page 77, left column; questions and answers, page 78, right column).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bowers and Menon because using the steps claimed would have given those skilled in the art the tools to improve the invention by identifying marketing implications of self- and proxy-reports, such as when one person responds for another person (see Menon, page 75). This gives the user the advantage of more efficient understanding of collected proxy-reports information and its potential use in marketing or advertisement.

As per claim 7, Bowers teaches
obtaining, by the computer processor, input text from the user of the device; determining, by the computer processor, an attribute of the user based on the input text; and automatically incrementing, by the computer processor, the numerical value associated a query tag that corresponds with attribute of the user based on the input text. (incrementing the appropriate totals tables based on voter’s demographic attributes and candidates, referendums and/or proposals voted for, paragraph [0090], there the candidates, etc., are tags associated with voters attributes and votes associated with them are incremented)

As per claims 8-14,
These claims are rejected on grounds corresponding to the reasons given above for rejected claims 1-7 and are similarly rejected.

As per claims 15-20,
These claims are rejected on grounds corresponding to the reasons given above for rejected claims 1-6 and are similarly rejected.



Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY A MORRISON whose telephone number is (571)272-7112.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jay A Morrison/
Primary Examiner, Art Unit 2198